                                                           Case 2:19-cv-02051-RFB-BNW Document 52 Filed 07/26/20 Page 1 of 3



                                                       1   Kelly H. Dove, Esq.
                                                           Nevada Bar No. 10569
                                                       2   Jennifer L. McBee, Esq.
                                                           Nevada Bar No. 9110
                                                       3   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       4   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       5   Facsimile: 702.784.5252
                                                           Email: kdove@swlaw.com
                                                       6          jmcbee@swlaw.com
                                                       7   Attorneys for Defendant Wells Fargo Bank, N.A.
                                                       8                                UNITED STATES DISTRICT COURT
                                                       9                                        DISTRICT OF NEVADA
                                                      10   CORY ANTFLICK, an individual,                        Case No. 2:19-cv-02051-RFB-BNW
                                                      11                          Plaintiff,
                                                      12   vs.                                                  STIPULATION AND ORDER FOR
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                DISMISSAL OF DEFENDANT WELLS
Snell & Wilmer




                                                      13   EQUIFAX INFORMATION SERVICES,                        FARGO BANK, N.A. WITH
                    Las Vegas, Nevada 89169




                                                           LLC; EXPERIAN INFORMATION                            PREJUDICE
                         LAW OFFICES

                          702.784.5200




                                                      14   SOLUTIONS, INC.; TRANS UNION, LLC;
                               L.L.P.




                                                           WELLS FARGO BANK, NA,
                                                      15
                                                                                  Defendants.
                                                      16

                                                      17            Pursuant to Fed. R. Civ. P. 41, Plaintiff Cory Antflick (“Plaintiff”) and Defendant Wells
                                                      18   Fargo Bank, N.A. (“Wells Fargo”), through their respective counsel, hereby stipulate and agree that
                                                      19
                                                           ///
                                                      20

                                                      21

                                                      22   ///
                                                      23

                                                      24

                                                      25   ///
                                                      26

                                                      27

                                                      28   ///

                                                           4841-4887-5452
                                                           Case 2:19-cv-02051-RFB-BNW Document 52 Filed 07/26/20 Page 2 of 3



                                                       1   Wells Fargo be dismissed from this action, with prejudice, with each party to bear its/his own
                                                       2   attorneys’ fees and costs.
                                                       3
                                                           DATED: July 24, 2020                             DATED: July 24, 2020
                                                       4
                                                           KRIEGER LAW GROUP, LLC                           SNELL & WILMER L.L.P.
                                                       5
                                                           /s/ Shawn W. Miller                             /s/ Jennifer L. McBee
                                                       6                                                  Kelly H. Dove (NV Bar No. 10569)
                                                           David H. Krieger, Esq.
                                                           Shawn Wayne Miller, Esq.                       Jennifer L. McBee (NV Bar No. 9110)
                                                       7                                                  3883 Howard Hughes Parkway, Suite 1100
                                                           2850 W. Horizon Ridge Parkway, Suite 299
                                                                                                          Las Vegas, Nevada 89169
                                                       8   Henderson, NV 89052                            Attorneys for Defendant Wells Fargo Bank,
                                                           Attorneys for Plaintiff Cory Antflick          N.A.
                                                       9

                                                      10
                                                                                                      ORDER
                                                      11

                                                      12            IT IS SO ORDERED.
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                       ________________________________
Snell & Wilmer




                                                      13                                               RICHARD F. BOULWARE, II
                    Las Vegas, Nevada 89169




                                                                                                       UNITED STATES DISTRICT JUDGE
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                                                                      UNITED STATES DISTRICT JUDGE
                                                      15                                               DATED this 26th day of July, 2020.
                                                                                                      DATED:
                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4841-4887-5452
                                                                                                      -2-
                                                           Case 2:19-cv-02051-RFB-BNW Document 52 Filed 07/26/20 Page 3 of 3



                                                       1                                    CERTIFICATE OF SERVICE
                                                       2
                                                                    I hereby certify that on July 24, 2020, I electronically filed the foregoing STIPULATION
                                                       3
                                                           AND ORDER FOR DISMISSAL OF DEFENDANT WELLS FARGO BANK, N.A. WITH
                                                       4
                                                           PREJUDICE with the Clerk of Court for the U.S. District Court, District of Nevada by using the
                                                       5
                                                           Court’s CM/ECF system. Participants in the case who are registered CM/ECF users will be served
                                                       6
                                                           by the CM/ECF system.
                                                       7

                                                       8            DATED this 24th day of July 2020.
                                                       9
                                                                                                             /s/ Mary Full
                                                      10                                                An Employee of Snell & Wilmer L.L.P.
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4841-4887-5452
                                                                                                         -3-
